                       Case 5:20-cv-05799-LHK Document 406 Filed 12/23/20 Page 1 of 6


                   1   LATHAM & WATKINS LLP                         LAWYERS’ COMMITTEE FOR
                        Sadik Huseny (Bar No. 224659)               CIVIL RIGHTS UNDER LAW
                   2       sadik.huseny@lw.com                       Kristen Clarke (pro hac vice)
                        Steven M. Bauer (Bar No. 135067)                kclarke@lawyerscommittee.org
                   3       steven.bauer@lw.com                       Jon M. Greenbaum (Bar No. 166733)
                        Amit Makker (Bar No. 280747)                    jgreenbaum@lawyerscommittee.org
                   4       amit.makker@lw.com                        Ezra D. Rosenberg (pro hac vice)
                        Shannon D. Lankenau (Bar No. 294263)            erosenberg@lawyerscommittee.org
                   5      shannon.lankenau@lw.com                    Ajay P. Saini (pro hac vice)
                       505 Montgomery Street, Suite 2000                asaini@lawyerscommittee.org
                   6   San Francisco, CA 94111                       Maryum Jordan (Bar No. 325447)
                       Telephone: 415.391.0600                           mjordan@lawyerscommittee.org
                   7   Facsimile: 415.395.8095                       Pooja Chaudhuri (Bar No. 314847)
                                                                        pchaudhuri@lawyerscommittee.org
                   8   LATHAM & WATKINS LLP                         1500 K Street NW, Suite 900
                        Melissa Arbus Sherry (pro hac vice)         Washington, D.C. 20005
                   9        melissa.sherry@lw.com                   Telephone: 202.662.8600
                        Richard P. Bress (pro hac vice)             Facsimile: 202.783.0857
               10           rick.bress@lw.com
                        Anne W. Robinson (pro hac vice)             Additional counsel and representation
               11           anne.robinson@lw.com                    information listed in signature block
                        Tyce R. Walters (pro hac vice)
               12           tyce.walters@lw.com
                        Gemma Donofrio (pro hac vice)
               13           gemma.donofrio@lw.com
                        Christine C. Smith (pro hac vice)
               14          christine.smith@lw.com
                       555 Eleventh Street NW, Suite 1000
               15      Washington, D.C. 20004
                       Telephone: 202.637.2200
               16      Facsimile: 202.637.2201

               17                               UNITED STATES DISTRICT COURT
                                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
               18                                     SAN JOSE DIVISION

               19      NATIONAL URBAN LEAGUE, et al.,               CASE NO. 5:20-cv-05799-LHK
               20                                     Plaintiffs,   NOTICE OF CLARIFICATION TO
               21                    v.                             PLAINTIFFS’ PRIVILEGE
                                                                    OBJECTIONS TO DECEMBER 21
               22      WILBUR L. ROSS, JR., et al.,                 LOG AND RELATED PRIVILEGE
                                                                    DISPUTES (DKT. 404)
               23                                     Defendants.
                                                                    Place: Courtroom 8
               24                                                   Judge: Hon. Lucy H. Koh
               25

               26

               27

               28

                                                                                      CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                            NOTICE OF CLARIFICATION TO DKT. 404
                        Case 5:20-cv-05799-LHK Document 406 Filed 12/23/20 Page 2 of 6


                   1                                   NOTICE OF CLARIFICATION

                   2          Shortly before the filing of Plaintiffs’ Privilege Objections to December 21 Log and

                   3   Related Privilege Disputes (Dkt. 404) (“Privilege Objection Brief”) and accompanying Proposed

                   4   Order (Dkt. 404-2), the parties engaged in a further meet and confer in which Plaintiffs agreed to

                   5   withdraw their objections to privilege log entries at rows 68, 74, 90-98, and 121.

                   6          Exhibit A to Plaintiffs’ Privilege Objection Brief is correct as filed, and reflects that

                   7   Plaintiffs are not challenging the privilege log entries at rows 68, 74, 90-98, and 121. However,

                   8   Plaintiffs’ Privilege Objection Brief and Proposed Order erroneously indicate that Plaintiffs are

                   9   still challenging those log entries. They are not.

               10             Plaintiffs sincerely apologize for the oversight and any confusion.

               11
                       Dated: December 23, 2020       LATHAM & WATKINS LLP
               12

               13
                                                                            By: /s/ Sadik Huseny
               14                                                              Sadik Huseny

               15                                                           Sadik Huseny (Bar No. 224659)
                                                                            sadik.huseny@lw.com
               16                                                           Steven M. Bauer (Bar No. 135067)
                                                                            steven.bauer@lw.com
               17                                                           Amit Makker (Bar No. 280747)
                                                                            amit.makker@lw.com
               18                                                           Shannon D. Lankenau (Bar. No. 294263)
                                                                            shannon.lankenau@lw.com
               19                                                           LATHAM & WATKINS LLP
                                                                            505 Montgomery Street, Suite 2000
               20                                                           San Francisco, CA 94111
                                                                            Telephone: 415.391.0600
               21                                                           Facsimile: 415.395.8095

               22                                                           Melissa Arbus Sherry (pro hac vice)
                                                                            melissa.sherry@lw.com
               23                                                           Richard P. Bress (pro hac vice)
                                                                            rick.bress@lw.com
               24                                                           Anne W. Robinson (pro hac vice)
                                                                            anne.robinson@lw.com
               25                                                           Tyce R. Walters (pro hac vice)
                                                                            tyce.walters@lw.com
               26                                                           Gemma Donofrio (pro hac vice)
                                                                            gemma.donofrio@lw.com
               27                                                           Christine C. Smith (pro hac vice)
                                                                            christine.smith@lw.com
               28
                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        1               NOTICE OF CLARIFICATION TO DKT. 404
                        Case 5:20-cv-05799-LHK Document 406 Filed 12/23/20 Page 3 of 6


                   1                                          LATHAM & WATKINS LLP
                                                              555 Eleventh Street NW, Suite 1000
                   2                                          Washington, D.C. 20004
                                                              Telephone: 202.637.2200
                   3                                          Facsimile: 202.637.2201

                   4                                          Attorneys for Plaintiffs National Urban League;
                                                              League of Women Voters; Black Alliance for
                   5                                          Just Immigration; Harris County, Texas; King
                                                              County, Washington; City of San Jose,
                   6                                          California; Rodney Ellis; Adrian Garcia; and
                                                              the NAACP
                   7
                       Dated: December 23, 2020               By: /s/ Jon M. Greenbaum
                   8                                          Kristen Clarke (pro hac vice)
                                                              kclarke@lawyerscommittee.org
                   9                                          Jon M. Greenbaum (Bar No. 166733)
                                                              jgreenbaum@lawyerscommittee.org
               10                                             Ezra D. Rosenberg (pro hac vice)
               11                                             erosenberg@lawyerscommittee.org
                                                              Ajay Saini (pro hac vice)
               12                                             asaini@lawyerscommitee.org
                                                              Maryum Jordan (Bar No. 325447)
               13                                             mjordan@lawyerscommittee.org
                                                              Pooja Chaudhuri (Bar No. 314847)
               14                                             pchaudhuri@lawyerscommittee.org
                                                              LAWYERS’ COMMITTEE FOR CIVIL
               15                                             RIGHTS UNDER LAW
                                                              1500 K Street NW, Suite 900
               16                                             Washington, DC 20005
                                                              Telephone: 202.662.8600
               17
                                                              Facsimile: 202.783.0857
               18
                                                              Attorneys for Plaintiffs National Urban League;
               19                                             City of San Jose, California; Harris County,
                                                              Texas; League of Women Voters; King County,
               20                                             Washington; Black Alliance for Just
                                                              Immigration; Rodney Ellis; Adrian Garcia; the
               21                                             NAACP; and Navajo Nation
               22                                             Wendy R. Weiser (pro hac vice)
                                                              weiserw@brennan.law.nyu.edu
               23                                             Thomas P. Wolf (pro hac vice)
               24                                             wolft@brennan.law.nyu.edu
                                                              Kelly M. Percival (pro hac vice)
               25                                             percivalk@brennan.law.nyu.edu
                                                              BRENNAN CENTER FOR JUSTICE
               26                                             120 Broadway, Suite 1750
                                                              New York, NY 10271
               27                                             Telephone: 646.292.8310
                                                              Facsimile: 212.463.7308
               28

                                                                                  CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            2             NOTICE OF CLARIFICATION TO DKT. 404
                        Case 5:20-cv-05799-LHK Document 406 Filed 12/23/20 Page 4 of 6


                   1                                          Attorneys for Plaintiffs National Urban League;
                                                              City of San Jose, California; Harris County,
                   2                                          Texas; League of Women Voters; King County,
                                                              Washington; Black Alliance for Just
                   3                                          Immigration; Rodney Ellis; Adrian Garcia; the
                                                              NAACP; and Navajo Nation
                   4

                   5                                          Mark Rosenbaum (Bar No. 59940)
                                                              mrosenbaum@publiccounsel.org
                   6                                          PUBLIC COUNSEL
                                                              610 South Ardmore Avenue
                   7                                          Los Angeles, California 90005
                                                              Telephone: 213.385.2977
                   8                                          Facsimile: 213.385.9089
                   9                                          Attorneys for Plaintiff City of San Jose
               10                                             Doreen McPaul, Attorney General
               11                                             dmcpaul@nndoj.org
                                                              Jason Searle (pro hac vice)
               12                                             jasearle@nndoj.org
                                                              NAVAJO NATION DEPARTMENT OF
               13                                             JUSTICE
                                                              P.O. Box 2010
               14                                             Window Rock, AZ 86515
                                                              Telephone: (928) 871-6345
               15
                                                              Attorneys for Navajo Nation
               16
                       Dated: December 23, 2020               By: /s/ Danielle Goldstein
               17
                                                              Michael N. Feuer (Bar No. 111529)
               18                                             mike.feuer@lacity.org
                                                              Kathleen Kenealy (Bar No. 212289)
               19                                             kathleen.kenealy@lacity.org
                                                              Danielle Goldstein (Bar No. 257486)
               20                                             danielle.goldstein@lacity.org
                                                              Michael Dundas (Bar No. 226930)
               21                                             mike.dundas@lacity.org
                                                              CITY ATTORNEY FOR THE CITY OF
               22                                             LOS ANGELES
                                                              200 N. Main Street, 8th Floor
               23                                             Los Angeles, CA 90012
               24                                             Telephone: 213.473.3231
                                                              Facsimile: 213.978.8312
               25
                                                              Attorneys for Plaintiff City of Los Angeles
               26
                       Dated: December 23, 2020               By: /s/ Michael Mutalipassi
               27                                             Christopher A. Callihan (Bar No. 203010)
                                                              legalwebmail@ci.salinas.ca.us
               28                                             Michael Mutalipassi (Bar No. 274858)

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            3              NOTICE OF CLARIFICATION TO DKT. 404
                        Case 5:20-cv-05799-LHK Document 406 Filed 12/23/20 Page 5 of 6


                   1                                          michaelmu@ci.salinas.ca.us
                                                              CITY OF SALINAS
                   2                                          200 Lincoln Avenue
                                                              Salinas, CA 93901
                   3                                          Telephone: 831.758.7256
                                                              Facsimile: 831.758.7257
                   4

                   5                                          Attorneys for Plaintiff City of Salinas

                   6   Dated: December 23, 2020               By: /s/ Rafey S. Balabanian
                                                              Rafey S. Balabanian (Bar No. 315962)
                   7                                          rbalabanian@edelson.com
                                                              Lily E. Hough (Bar No. 315277)
                   8                                          lhough@edelson.com
                                                              EDELSON P.C.
                   9                                          123 Townsend Street, Suite 100
                                                              San Francisco, CA 94107
               10                                             Telephone: 415.212.9300
               11                                             Facsimile: 415.373.9435

               12                                             Rebecca Hirsch (pro hac vice)
                                                              rebecca.hirsch2@cityofchicago.org
               13                                             CORPORATION COUNSEL FOR THE
                                                              CITY OF CHICAGO
               14                                             Mark A. Flessner
                                                              Stephen J. Kane
               15                                             121 N. LaSalle Street, Room 600
                                                              Chicago, IL 60602
               16                                             Telephone: (312) 744-8143
                                                              Facsimile: (312) 744-5185
               17

               18                                             Attorneys for Plaintiff City of Chicago

               19      Dated: December 23, 2020               By: /s/ Donald R. Pongrace
                                                              Donald R. Pongrace (pro hac vice)
               20                                             dpongrace@akingump.com
                                                              Merrill C. Godfrey (Bar No. 200437)
               21                                             mgodfrey@akingump.com
                                                              AKIN GUMP STRAUSS HAUER & FELD
               22                                             LLP
                                                              2001 K St., N.W.
               23                                             Washington, D.C. 20006
                                                              Telephone: (202) 887-4000
               24
                                                              Facsimile: 202-887-4288
               25
                                                              Attorneys for Plaintiff Gila River Indian
               26                                             Community

               27

               28

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            4              NOTICE OF CLARIFICATION TO DKT. 404
                        Case 5:20-cv-05799-LHK Document 406 Filed 12/23/20 Page 6 of 6


                   1
                       Dated: December 23, 2020                          By: /s/ David I. Holtzman
                   2                                                     David I. Holtzman (Bar No. 299287)
                                                                         David.Holtzman@hklaw.com
                   3                                                     HOLLAND & KNIGHT LLP
                                                                         Daniel P. Kappes
                   4
                                                                         Jacqueline N. Harvey
                   5                                                     50 California Street, 28th Floor
                                                                         San Francisco, CA 94111
                   6                                                     Telephone: (415) 743-6970
                                                                         Fax: (415) 743-6910
                   7
                                                                         Attorneys for Plaintiff County of Los Angeles
                   8

                   9

               10

               11

               12
                                                               ATTESTATION
               13
                               I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this
               14
                       document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred
               15
                       in this filing.
               16
                       Dated: December 23, 2020                          LATHAM & WATKINS LLP
               17

               18                                                        By: /s/ Sadik Huseny
               19                                                            Sadik Huseny

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       5              NOTICE OF CLARIFICATION TO DKT. 404
